Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 6/30/2022. Claims 16-22 and 25-35 are pending. Claim 23 is canceled. Claims 16, 24, 26, 28-30 were amended. Claims 31-35 were added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-22 and 25-35 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the pending rejection, claim(s) 16, 17, 19-22, 25-31 and 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Coulon et al. US 6,043,644 (de Coulon).
Claim 24 was amended into an independent claim incorporating all the limitations of the original parent claim 16. Therefore, claim 24 is allowed.
Claim 32 is a dependent claim which depends on amended claim 16 which recites subject matter equivalent to original claim 24. Therefore, claim 32 is objected to for the same allowable subject matter of claim 24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 19-22, 25-31 and 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Coulon et al. US 6,043,644 (de Coulon).

Regarding claim 16, de Coulon teaches an apparatus for sensing a position of a target (the apparatus of Fig. 26 for detecting position of moving part 311; see Fig. 13, 26), the apparatus comprising: 
a semiconductor chip that includes at least three sensor elements arranged in one or more layers of a substrate of the semiconductor chip (silicon chip 300 includes primary coil 301 and secondary coils 302, 303 arranged in two layers of the chip 300; see Fig. 26; see col. 9, line 21-26; see col. 10, line 35-39); 
wherein at least one sensor element of the at least three sensor elements generates a first magnetic field (primary coil 301 is a sensor element which generates a magnetic field B1; see col. 3, lines 18-25; col. 10, lines 35-39; see Figs. 1 and 26); 
wherein at least two sensor elements of the at least three sensor elements receive a second magnetic field associated with the first magnetic field and wherein the at least two sensor elements of the at least three sensor elements form at least one sensor element pair and provide a signal indicative of the position of the target (secondary coils 301, 302 detect parts B2 and B3 of field B1 and provide a differential measurement to be made to determine a position of the target 311; see col. 3, line 26 – col. 4, line 12; col. 10, lines 35-39; Figs. 1 and 26), and
wherein the at least one sensor element of the at least three sensor elements generating the first magnetic field at least partially and spatially overlaps with the at least two sensor elements of the at least three sensor elements (the primary coil 301 spatially overlaps the secondary coils 302 and 303; see Fig. 26).

Regarding claim 29, de Coulon teaches a method for sensing the position of a target (method for detecting position of target 311; see col. 3, line 65 – col. 4, line 12), the method comprising: 
providing a semiconductor chip that includes at least three sensor elements arranged in one or more layers of a substrate of the semiconductor chip (silicon chip 300 includes primary coil 301 and secondary coils 302, 303 arranged in two layers of the chip 300; see Fig. 26; see col. 9, line 21-26; see col. 10, line 35-39);
generating a first magnetic field by at least one sensor element of at least three sensor elements (primary coil 301 is a sensor element which generates a magnetic field B1; see col. 3, lines 18-25; col. 10, lines 35-39; see Figs. 1 and 26); 
receiving a second magnetic field by at least two sensor elements of the at least three sensor elements, wherein the second magnetic field is associated with the first magnetic field, and wherein the at least one sensor element of the at least three sensor elements generating the first magnetic field at least partially and spatially overlaps with the at least two sensor elements of the at least three sensor elements (secondary coils 301, 302 detect parts B2 and B3 of field B1 and the primary coil 301 spatially overlaps the secondary coils 302 and 303; see col. 3, line 26 – col. 4, line 12; col. 10, lines 35-39; Figs. 1 and 26); and 
calculating a signal from signals outputted by the at least two sensor elements of the at least three sensor elements receiving the second magnetic field, wherein the signal is indicative of the position of the target (secondary coils 301, 302 detect parts B2 and B3 of field B1 and provide a differential measurement to be made to determine a position of the target 311; see col. 3, line 26 – col. 4, line 12; col. 10, lines 35-39; Figs. 1 and 26).

Regarding claim 17, de Coulon teaches wherein the number of sensor elements generating the first magnetic field is lower than the number of sensor elements receiving the second magnetic field (the number of primary coils 301 is lower than the number of secondary coils 302, 303; see Fig. 26).

Regarding claim 19, de Coulon teaches wherein the at least two sensor elements of the at least three sensor elements forming the at least one sensor element pair are operated in a common mode or differential mode (the secondary coils 302, 303 operate as a differential pair to form a differential measurement; see col. 3, line 48 – col. 4, line 12).

Regarding claim 20, de Coulon teaches wherein the second magnetic field is the first magnetic field affected by the target (the second magnetic fields B2 and B3 are the first magnetic fields which interact with tooth 3 or target 311; see col. 3, line 48 – col. 4, line 12).

Regarding claim 21, de Coulon teaches wherein the at least one sensor element of the at least three sensor elements generating the first magnetic field is configured to generate an alternating first magnetic field (the primary coil generates an alternating magnetic field; see abstract; see col. 1, lines 10 – 20; col. 4, lines 13-15).

Regarding claim 22, de Coulon teaches wherein the at least one sensor element of the at least three sensor elements generating the first magnetic field is configured to generate a rotational invariant first magnetic field (the magnetic field B1 generate by primary coil 301 would reasonably be symmetric and coaxial with the rotation of a shaft 310 and would therefore be rotational invariant; see Figs. 13, 26).

Regarding claim 25, de Coulon teaches wherein the at least one sensor element of the at least three sensor elements generating the first magnetic field spatially surrounds the at least two sensor elements of the at least three sensor elements (the primary coil 301 spatially surrounds the secondary coils 302, 303; see Fig. 12, 13, 21, and 26 all of which teach the limitations of claims 16 and 25).

Regarding claim 26, de Coulon teaches wherein the at least one sensor element of the at least three sensor elements generating the first magnetic field is located at a center of the at least two sensor elements of the at least three sensor elements and/or wherein the at least two sensor elements of the at least three sensor elements are symmetrically arranged with respect to the at least one sensor element of the at least three sensor elements generating the first magnetic field (secondary coils 302, 303 are symmetrically arranged with respect to the primary coil 301; see Fig. 26).

Regarding claim 27, de Coulon teaches wherein the at least three sensor elements are coils (the primary coil 301 and secondary coils 302 are coils; see Fig. 26; see col. 3, lines 18-38).

Regarding claim 28, de Coulon teaches wherein the at least three sensor elements are implemented together with means for driving the at least one sensor element generating the first magnetic field and/or means for processing outputted signals from the at least two sensor elements of the at least three sensor elements in one die or a molded package (Figs. 8-10 show three detection circuits each showing a generator and amplifier for driving primary coil 10 and circuitry comprising and amplifier and demodulator for detecting signals from the secondary coils 20, 30, wherein the detection circuits are integrated into a silicon plate of the chip forming an integrated detection circuits; see Figs. 8-10; see col. 8, line 10-58).

Regarding claim 30, de Coulon teaches further comprising: calculating a sum signal from the signals outputted by the at least two sensor elements of the at least three sensor elements receiving the second magnetic field; and determine the position based at least partially on the calculated sum signal and/or differential signal (the detection circuit of Fig. 9 includes a sum signal and provides a sum of signals A and B for determining the direction; see col. 6, lines 35-65; see Fig. 9).

Regarding claim 31, de Coulon teaches further comprising: calculating a differential signal from the signals outputted by the at least two sensor elements of the at least three sensor elements receiving the second magnetic field; and determine the position based at least partially on the calculated sum signal and/or differential signal (determining the position is based on differential and/or summed signals; see Figs. 8 and 9; see col. 6, lines 5-65).

Regarding claim 33, de Coulon teaches wherein the apparatus is configured for offset invariant sensing of the position of the target (As best understood by the examiner in view of [0011], [0018], [0081], [0110] of the pending application, the offset invariant measurements are due to a shape of the target, and not the structure of the claimed apparatus for sensing the position of a target and the limitation would, therefore, amount to a manner of operating the device which does not differentiate the apparatus claim from the prior art. Thus, de Coulon teaches all the structural limitations of the claimed apparatus it would therefore reasonably be configured for offset invariant sensing of the position of the target as claimed, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987). See MPEP 2114 II.).

Regarding claim 34, de Coulon teaches wherein the at least two sensor elements of the at least three sensor elements are symmetrically arranged with respect to the at least one sensor element of the at least three sensor elements generating the first magnetic field (secondary coils 302, 303 are symmetrically arranged with respect to the primary coil 301; see Fig. 13-16, 19, 25, and 26).

Regarding claim 35, de Coulon teaches wherein the at least two sensor elements of the at least three sensor elements are arranged in a first plane of a first layer of the semiconductor chip and the at least one sensor element of the at least three sensor elements generating the first magnetic field is arranged in a second plane of a second layer of the semiconductor chip, the first plane of the first layer of the semiconductor being different than and parallel to the second plane of the second layer of the semiconductor chip (the primary coil 301 is arranged in a different plane from the secondary coils 302, 303; see Fig. 13-16, 19, 25, and 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Coulon et al. US 6,043,644 (de Coulon) in view of Madni et al. US 6,304,076 (Madni).

Regarding claim 18, De Coulon fails to teach wherein the number of sensor elements generating the first magnetic field is higher than the number of sensor elements receiving the second magnetic field.
Madni teaches a plurality of transmitting elements T1-T6 but fails to explicitly teach wherein the number of sensor elements generating the first magnetic field is higher than the number of sensor elements receiving the second magnetic field. It would have been an obvious matter of design choice to determine the appropriate number of transmitters compared to the number of receivers in order to generate the desired flux and coupling without requiring any undue experimentation and without providing any new or unexpected results. 


Allowable Subject Matter
Claim 24 is allowed.

Regarding claim 24, the prior art teaches all the subject matter of original claim 16, but fails to teach or suggest wherein the at least partially overlap is configured so that the at least two sensor elements of the at least three sensor elements encounter counteracting magnetic flux from the generated first magnetic field. This is disclosed in Figs. 2b and 2c of the pending application and [0066] of the corresponding Pg. Pub.. The counteracting magnetic flux provides the benefit of suppressing the common mode signal. The prior art of record teaches wherein the receiving coils completely overlap the transmitting coils in order to maximize coupling between the transmitter and receiver while minimizing errors due to offsets in the position of the transmitter and receiver during operation. 
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 32, the claim is objected to for reciting similar subject matter as allowed claim 24 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868